Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 1 of 64 PageID #: 149



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 UNILOC 2017 LLC,

                Plaintiff,
        v.                                        C.A. No. 19-cv-180-CFC

 BRIGHTCOVE INC. and                              JURY TRIAL DEMANDED
 BRIGHTCOVE HOLDINGS, INC.,

                Defendants.



             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Uniloc 2017 LLC (“Uniloc”), by and through the undersigned counsel, hereby

files this First Amended Complaint and makes the following allegations of patent infringement

relating to U.S. Patent Nos. 6,470,345 (the “’345 patent”), 6,628,712 (the “’712 patent”),

6,895,118 (the “’118 patent”), and 6,519,005 (the “’005 patent”) (collectively “the Asserted

Patents”) against Defendants Brightcove Inc. and Brightcove Holdings, Inc. (collectively

“Brightcove”) and alleges as follows upon actual knowledge with respect to itself and its own

acts, and upon information and belief as to all other matters.

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement. Uniloc alleges that Brightcove has

infringed and/or is infringing one or more of the ’345 patent, the ’712 patent, the ’118 patent and

the ’005 patent, copies of which are attached as Exhibits A-D, respectively.

       2.      Uniloc alleges that Brightcove directly infringes and/or has infringed the Asserted

Patents by making, using, offering for sale, selling, and/or importing various products and

services that: (1) perform a method for replacing substrings in file and directory pathnames with

tokens in a computer-implemented file system, such as the Brightcove DASH compatible video
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 2 of 64 PageID #: 150



player; (2) dynamically switch and transcode program video and advertisement videos, (3)

perform a method of coding a digital image comprising macroblocks in a binary data stream and

(4) perform a method for motion coding an uncompressed (pixel level) digital video data stream.

Uniloc seeks damages and other relief for Brightcove’s infringement of the Asserted Patents.

                                        THE PARTIES

        3.     Uniloc 2017 LLC is a Delaware corporation having places of business at 1209

Orange Street, Wilmington, Delaware 19801 and 620 Newport Center Drive, Newport Beach,

California 92660.

        4.     Upon information and belief, Defendants Brightcove Inc. and Brightcove Holdings,

Inc. are Delaware corporations with a place of business at 290 Congress Street, 4th Floor, Boston,

MA 02210. Defendants may be served through their registered agent at The Corporation Trust

Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.

                               JURISDICTION AND VENUE

        5.     This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        6.     This Court has both general and specific personal jurisdiction over Brightcove

because Brightcove is a Delaware corporation that has committed acts within this District giving

rise to this action and has established minimum contacts with this forum such that the exercise of

jurisdiction over Brightcove would not offend traditional notions of fair play and substantial

justice. Brightcove, directly and through subsidiaries and intermediaries (including distributors,

retailers, franchisees and others), has committed and continues to commit acts of infringement in




                                                 2
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 3 of 64 PageID #: 151



this District by, among other things, making, using, testing, selling, importing, and/or offering

for sale products that infringe the Asserted Patents.

       7.      Venue is proper in this District and division under 28 U.S.C. §§1391(b)-(d) and

1400(b) because Brightcove is incorporated in this District, transacts business in this District and

has committed and continues to commit acts of direct infringement in this District.

                   COUNT I: INFRINGEMENT OF THE ’345 PATENT

       8.       The allegations of paragraphs 1-7 of this First Amended Complaint are

incorporated by reference as though fully set forth herein.

       9.       Uniloc owns by assignment the entire right, title, and interest in the ’345 patent.

       10.      The ’345 patent, is titled “Replacement of Substrings in File/Directory

Pathnames With Numeric Tokens.” issued on October 22, 2002. A copy of the ’345 patent is

attached as Exhibit A. The priority date for the ’345 patent is January 4, 2000. The inventions

of the ’345 patent were developed by IBM.

       11.      Pursuant to 35 U.S.C. § 282, the ’345 patent is presumed valid.

       12.      Claim 1 of the ’345 patent addresses a technological problem indigenous to data

processing systems and file systems in a networked environment—specifically in the computer

science field of canonicalization. https://en.wikipedia.org/wiki/Canonicalization.

       13.      Claim 1 of the ’345 patent reads as follows:

               1. A method for replacing substrings in file and directory pathnames with
               tokens in a computer-implemented file system, comprising the acts of:

               reading a name string to be converted into a list of tokens;

               canonicalizing a current working directory and the name string to form a
               pathname containing a plurality of substrings;

               parsing the pathname and replacing each substring with an associated
               token; and



                                                 3
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 4 of 64 PageID #: 152



               validating the parsed pathname containing the list of tokens.

       14.      The invention of claim 1 of the ’345 patent concerns a novel method for

canonicalization where substrings are replaced in file and directory pathnames with tokens in the

computer-implemented file system.

       15.      At the time of invention of the ’345 patent, in the field of data processing

systems and files systems in a networked environment, canonicalization was a task used in file

systems to identify file system resources, such as files, directories or other types of resources.

’345 patent at 1:11-19. Another important task at the time is the semantic validation of a path,

made up of the root, intermediate directories, and file or directory specification. Id. at 1:20-22.

All intermediate directories must be valid for a pathname to refer to a valid file system resource.

Id. at 1:22-27. Canonicalization and validation are often intertwined in a single function or set of

functions. Id. at 1:28-29. The combination of these two functions can effect some savings by

being more efficient. Id. at 1:34-35. If the current working directory for a given process is taken

to be always valid, then validation of a path can start with the partial information specified by the

user of the file system. Id. at 1:35-40. However useful this method of combining these two

functions can be, the two tasks must always be considered separately, or severe penalties could

occur. Id. at 1:41-44.

       16.      As demonstrated below, the claimed invention of claim 1 of the ’345 patent

provides a technological solution to the problem faced by the inventors—replacing substrings in

file and directory pathnames with tokens in a computer-implemented file system by parsing

pathnames and replacing each substring with an associated token and validating the parsed

pathname containing a list of tokens. This technological solution resulted in a significant and

substantial improvement in the performance of storage of strings as well as in the performance of




                                                  4
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 5 of 64 PageID #: 153



comparing substrings and savings in the amount of storage needed to implement a file system as

only one copy need be kept of any substring. ’345 patent at 2:24-41.

       17.      As detailed in the specification, in designing a file system that is structured on a

client/server split, where the client portion keeps track of a current working directory and

therefore has to perform the canonicalization, the path validation can often only be efficiently

done by the server. Id. at 1:52-56. The inventors discovered that in most cases even where there

is no client/server split, it is advantageous to separate canonicalization from validation and

perform these two operations in a close sequence, but not interleaving validation of intermediate

path information with a forming of a canonical name. Id. at 1:56-62. This results in a simpler

implementation and superior performance, especially in a network environment. Id. at 1:62-63.

       18.      In dealing with file/directory pathnames, the number of sometimes quite lengthy

strings poses a significant problem, especially when these are broken into substrings which then

are constantly compared to other substrings. Id. at 2:24-27. According to the invention of the

’345 patent, parsing the strings into their semantically correct substrings and replacing those

substrings with unique numeric tokens provides a significant improvement in the storage of the

strings as well as better performance in comparing those substrings. Id. at 2:27-31. Since each

substring (e.g., a subdirectory, filename or extension) is replaced with a numeric value, these

numeric values can be arithmetically compared (e.g., is a ==b) instead of string compared (i.e.,

are all characters the same, what about uppercase vs. lowercase, etc.). Id. at 2:32-36. This

represents a substantial improvement in performance. Id. at 2:36-38. In addition, by keeping a

string dictionary, which the token uniquely indexes, only one copy is kept of any substring. Id.

at 2:38-39. This too can represent a substantial savings in the amount of storage needed to

implement a file system. Id. at 2:40-41.




                                                 5
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 6 of 64 PageID #: 154



     19.     The foregoing is set forth in Figures 4-7 and the accompanying text:


     FIG. 4 illustrates a high-level flowchart of the token replacement process of the
     present invention. The process starts in entry block 400 in which the current
     working directory and filename (e.g., current-work-
     dir=.backslash.dir1.backslash.dir2; name=filename) are input to the
     canonicalization process as indicated by logic block 402. This action results in the
     canonical form such as
     pathname=.backslash.dir1.backslash.dir2.backslash.filename. This is followed in
     logic block 404 with parsing of the pathname and replacement of substrings with
     tokens. The substrings in this small example are "dir1", "dir2", and "filename".
     The result of this action are tokens t1, t2, and t3. The validation of the path is the
     next act in the process as indicated by logic block 406. From this act the process
     continues in decision block 408 with a determination of the validity of the path. If
     the path is found to be invalid an error is returned as indicated by termination
     block 410. Otherwise, the path is found to be valid and a file system operation is
     performed as indicated in logic block 412.




                                               6
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 7 of 64 PageID #: 155




’345 patent at 10:58-65, Fig. 4.

       FIG. 5 illustrates the specific acts of the canonicalization process 402 of FIG. 4. It
       begins in decision block 500 with a determination if the name starts with a root
       substring. If it does, then processing jumps to logic block 508 for resolution of
       special characters in the name. If the name does not start with a root substring, then
       in logic block 502 the current working directory is copied to a work buffer. The
       content of the work buffer at this point in the process is
       .backslash.dir1.backslash.dir2. Next, the name (i.e., filename) is added to the work
       buffer as indicated in logic block 504. The content of the work buffer at this point
       is .backslash.dir1.backslash.dir2.backslash.filename. In logic block 506, the name


                                                 7
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 8 of 64 PageID #: 156



       is replaced with the work buffer contents. The process concludes in logic block 508
       with the resolution of special characters such as ".." or ".". The canonicalization
       process exits back to the many processing logic in termination block 510




’345 patent at 10:66-11:14, Fig. 5.

       FIG. 6 illustrates a flowchart of the parsing process 404 of the present invention. It
       commences with the entry of decision block 600 which initiates an iterative routine
       to perform as long as the pathname contains substrings. The iterative routine begins
       in logic block 602 in which a substring is looked up in the string dictionary. If the
       substring does not exist then a new token is created to represent that substring. In
       logic block 604, the token representing the substring is added to a list of output



                                                 8
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 9 of 64 PageID #: 157



       tokens for the pathname. The next act is to get the next substring from the pathname
       as indicated in logic block 606. The iterative routine loops back to decision block
       600. After the entire pathname has been parsed into substrings and replaced with
       tokens (DONE indication out of decision block 600), the parsing process retuns the
       tokens found as indicated in termination block 608.




’345 patent at 11:15-11:30, Fig. 6.

       FIG. 7 illustrates a flowchart of the validation process 406 of the present invention.
       The token list is input to logic block 700 in which the current directory is set to the
       root directory. In logic block 702, the directory table is accessed for the current
       directory. This is followed in logic block 704 with the act of getting a token from
       the token list. Next, in logic block 706, a search is performed to locate the token in
       the directory table. In decision block 708, a test is made to determine if the token
       was found in the directory table. If the search failed, then an invalid pathname
       indication is returned to the main processing logic via termination block 710. If the
       search was successful, processing continues in decision block 712, in which a test
       is made to determine if the token list is empty. If not, the processing continues in


                                                 9
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 10 of 64 PageID #: 158



        decision block 714 in which a determination is made as to whether or not the
        directory table entry found is for a file (rather than for a directory). If the directory
        table entry is for a directory, then processing continues in logic block 716 in which
        the current directory is set to the table entry data; processing then returns to logic
        block 702. If the directory table entry found in decision block 714 is for a file, then
        processing ends in termination block 720 with an invalid pathname indication. If,
        in decision block 712, the token list was found to be empty (i.e., all tokens have
        been processed) then processing exits in termination block 718 with the return of
        an valid pathname.




’345 patent at 11:31-11:56, Fig. 7.

        20.      Figures 8A and 8B contrast the prior art with the inventions of the ’345 patent

and the accompanying text explains the advantages of the inventions of the ’345 patent over the

prior art:


                                                   10
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 11 of 64 PageID #: 159




     FIGS. 8A-8B indicate both the prior art and the inventive method of storing
     directory and file names on a storage device, such as a disk. FIG. 8A shows a linked
     list structure with dir1 stored in root block memory location 80, dir2 stored in
     subdirectory block memory location 82, the filename stored in subdirectory block
     memory location 84, and the actual file stored at memory location 86. FIG. 8B
     indicates the method of storing directory and pathnames according to the present
     invention. Token t1 is stored in root block memory location 90, token t2 is stored
     in subdirectory block memory location 92, token t3 is stored in subdirectory block
     memory location 94 which contains a pointer to the file stored at memory location
     96. Also shown in FIG. 8B is the string dictionary 98 corresponding to this simple
     example.




                                             11
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 12 of 64 PageID #: 160




                                     12
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 13 of 64 PageID #: 161



       However, this greater than 3 to 1 comparison ratio is not quite entirely complete
       in that there is an "overhead" of 81 bytes to store the substrings in a dictionary (as
       null-terminated strings) along with the pointers to locate them. This overhead,
       while not negligible, is not as significant as the savings in replacing substrings
       with 2-byte numeric tokens.

       The difference in speed of comparison is not quite so readily calculated. It is clear
       that comparing a new string:
       StringN=.backslash.Test_1.backslash.Output.backslash.filename2.binary.NEW

       with String6, character by character, would involve 32 comparisons of single
       bytes until a mismatch is found. A simple comparison of the two strings using the
       token-scheme would require four comparisons of 2-byte tokens.

       Again, this 8 to 1 ratio is not entirely complete in that the conversion of the
       strings into substrings and proper insertion into the table require some overhead,
       but in a file system where locating information is much more frequent than
       inserting, removing or renaming it, this overhead is not as significant as the
       savings in numeric comparisons verus string comparisons.

       A third advantage that is usually involved whenever data compression is present
       is the additional security for a file system that uses the new method. Several
       schemes could be easily applied to prevent the string dictionary from being
       accessed even though the file and directory names may be available. This is the
       "shared-secret" type of security and is the most difficult to decrypt. While the
       substrings themselves can also be encrypted, it would be easier to take advantage
       of the clean split between the semantic information embodied in the tokens and
       the human-readable form of the strings to deter someone from locating secure
       information in a file system.

       The fourth advantage is that of the additional flexibility that tokenizing the
       substrings provides. Since the actual substrings are stored in a separate place from
       the directory and file information in the native file system, limits on the length of
       a substring, overall length of a path (composed of many substrings) as well as the
       permissible characters in any substring can be much different than those imposed
       by the native file system. As long as the sequence of tokens can be uniquely
       mapped to a native file system resource practically any string can be
       accommodated. The tokens are used only to uniquely represent the substrings,
       wherever they may be used in a file system name. A clear example is the above
       use of "Output" as both a sub-directory name and as a file "extension" in String3
       and String5 for instance.

’345 patent at 11:57-13:23, Figs. 8A, 8B and 9.




                                                  13
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 14 of 64 PageID #: 162



       21.      As set forth above, claim 1 of the ’345 patent presented an unconventional method

for canonicalization for computers that led to better performance of computers and enhanced

storage. In light of the foregoing, a person of ordinary skill in the art would understand that claim

1 of the ’345 patent is directed to a method for replacing substrings in file and directory pathnames

with tokens in a computer-implemented file system. Moreover, a person of ordinary skill in the

art would understand that claim 1 of the ’345 patent contains that corresponding inventive concept

of replacing substrings in file and directory pathnames with tokens in a computer-implemented

file system by parsing pathnames and replacing each substring with an associated token and

validating the parsed pathname containing a list of tokens.

       22.      Upon information and belief, Brightcove has directly infringed at least claim 1 of

the ’345 patent by making, using, testing, selling, offering for sale, importing and/or licensing in

the United States without authority products and services that perform a method for replacing

substrings in file and directory pathnames with tokens in a computer-implemented file system,

including an MPEG-DASH compatible video player (collectively “the ’345 Accused Infringing

Devices”) in an exemplary manner as described below.

       23.      The ’345 Accused Infringing Devices perform a method for replacing substrings

in file and directory pathnames with tokens in a computer-implemented file system. The ’345

Accused Infringing Devices include a MPEG-DASH compatible video player. DASH video

streams include a media presentation description (MPD) which is a manifest of the media

segments that make up the complete media presentation. The MPD contains file and directory

pathnames to access these segments in the form of HTTP URLs.




                                                 14
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 15 of 64 PageID #: 163




Source: https://support.brightcove.com/creating-dash-drm-manifest-brightcove-player

       24.     MPEG DASH in the ’345 Accused Infringing Devices has a mechanism whereby

URLs to access segment files can use a SegmentTemplate to specify file and pathnames. This

mechanism allows DASH video players to replace specific substrings (identifiers) in the template

with dynamic numbers (tokens) in a computer implemented file system (URLs).




Source: https://www.brendanlong.com/the-structure-of-an-mpeg-dash-mpd.html




Source: ISO IEC 23009-1:2014, “Information technology — Dynamic adaptive streaming over
HTTP (DASH) — Part 1: Media presentation description and segment formats”, p7




                                              15
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 16 of 64 PageID #: 164



       25.      MPEG DASH has a mechanism whereby URLs to access segment files can use a

SegmentTemplate to specify file and pathnames. This mechanism allows DASH video players to

replace specific substrings (identifiers) in the template with dynamic numbers (tokens) in a

computer implemented file system (URLs). The Brightcove player supports SegmentTemplates,

as indicated in a sample manifest generated for the Brightcove player.




Source: ISO IEC 23009-1:2014, “Information technology — Dynamic adaptive streaming over
HTTP (DASH) — Part 1: Media presentation description and segment formats”, p53




Source: https://support.brightcove.com/creating-dash-drm-manifest-brightcove-player




                                                16
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 17 of 64 PageID #: 165




Source: ISO IEC 23009-1:2014, “Information technology — Dynamic adaptive streaming over
HTTP (DASH) — Part 1: Media presentation description and segment formats”, p53




Source: ISO IEC 23009-1:2014, “Information technology — Dynamic adaptive streaming over
HTTP (DASH) — Part 1: Media presentation description and segment formats”, p55

       26.    The ’345 Accused Infringing Devices name a string to be converted into a list of

tokens. For example, the ’345 Accused Infringing Devices read DASH MPD files to play media.




                                             17
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 18 of 64 PageID #: 166



MPD files can include SegmentTemplates with name strings according to the ISO IEC 23009-1

specification.




Source: ISO IEC 23009-1:2014, “Information technology — Dynamic adaptive streaming over
HTTP (DASH) — Part 1: Media presentation description and segment formats,” p8

       22.       The ’345 Accused Infringing Devices canonicalize a current working directory

and the name string to form a pathname containing a plurality of substrings. For example, the

’345 Accused Infringing Devices use a canonicalization process which converts the partial

path/file name in the template into a complete path/file name using the MPEG DASH BaseURL

mechanism. The MPEG-DASH specification requires that URL references in an MPD use

reference resolution (canonicalization) for each URL in the MPD, including those related to

media segments.




                                               18
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 19 of 64 PageID #: 167



Source: ISO IEC 23009-1:2014, “Information technology — Dynamic adaptive streaming over
HTTP (DASH) — Part 1: Media presentation description and segment formats”, p64

       23.      The ’345 Accused Infringing Devices, according to the required behavior in the

MPEG-DASH specification, parse the pathname and replace the substrings in Table 16 with the

associated token.

       24.      The ’345 Accused Infringing Devices validate the parsed pathname and ignore

invalid pathnames within the context (Representation) in which they were defined.




Source: ISO IEC 23009-1:2014, “Information technology — Dynamic adaptive streaming over
HTTP (DASH) —Part 1: Media presentation description and segment formats,” p54

       25.      Brightcove has thus infringed at least claim 1 of the ’345 patent by making,

using, testing, selling, offering for sale, importing and/or licensing the ’345 Accused Infringing

Devices, and operating them such that all steps of at least claim 1 are performed.

       26.      Brightcove’s acts of direct infringement have caused damage to Uniloc, and

Uniloc is entitled to recover damages sustained as a result of Brightcove’s wrongful acts in an

amount subject to proof at trial.

                    COUNT II: INFRINGEMENT OF THE ’712 PATENT

       27.      The allegations of paragraphs 1-7 of this First Amended Complaint are

incorporated by reference as though fully set forth herein.

       28.      Uniloc owns by assignment the entire right, title, and interest in the ’712 patent.



                                                19
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 20 of 64 PageID #: 168



       29.      The ’712 patent, titled “Seamless Switching of MPEG Video Streams,” issued on

September 30, 2003. A copy of the ’712 patent is attached as Exhibit B. The priorty date for the

’712 patent is November 23, 1999. The inventions of the ’712 patent were developed by an

inventor at Koninklijke Philips Electronics N.V.

       30.      Pursuant to 35 U.S.C. § 282, the ’712 patent is presumed valid.

       31.      Claim 4 of the ’712 patent reads as follows:

               4. A method of switching from a first compressed data input stream to a
               second compressed data input stream, resulting in a compressed data
               output stream, said method of switching comprising the steps of:

               buffering, in which the data contained in the first and the second input
               stream are stored,

               controlling the storage of the input streams during the buffering step in
               order to switch, at a switch request, from the first input stream to the
               second input stream,

               transcoding the stream provided by the control step, the transcoding
               includes controlling occupancy of a buffer by feedback to DCT coefficient
               quantization in order to provide the output stream in a seamless way.

       32.      The invention of claim 4 of the ’712 patent concerns a novel method for

switching from a first compressed data input stream to a second compressed data input stream,

resulting in a compressed data output stream. ’712 patent at 1:6-9. Such an invention is useful

in switching and editing MPEG compressed video signals. ’712 patent at 1:10-11.

       33.      At the time of invention of the ’712 patent, encoding/decoding systems included

a method of switching from a first encoded video sequence to a second one. ’712 patent at 1:15-

19. In order to avoid underflow or overflow of the decoded buffer, transcoding of the input

streams is used to shift the temporal position of the switching point and to obtain at the output of

the transcoders, streams containing an identical entry point and the same decoder buffer

characteristics. Id. at 1:19-24. This prior art method has several major drawbacks. According to



                                                 20
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 21 of 64 PageID #: 169



the background art, the output bit rate of each transcoder is equal to its input bit rate, which

makes the switching method not very flexible. Id. at 1:15-28. Finally, the solution of the

background art is rather complex and costly to implement as the switching device needs two

transcoders. Id. at 1:32-35.

       34.      As demonstrated below, the claimed invention of claim 4 of the ’712 patent

provides a technological solution to the problem faced by the inventors—transcoding the stream

provided by the controlling of two input streams where the transcoding includes controlling the

occupancy of a buffer by feedback to DCT coefficient quantization in order to provide the output

stream in a seamless way. This technological solution of claim 4 of the ’712 patent provides an

improved method of switching between encoded video streams that is “both flexible and easy to

implement” and overcomes the disadvantages of the prior art. Id. at 1:38-40. For example, the

solution of the ’712 patent allows switching from a first compressed data stream encoded at a bit

rate R1 to a second compressed data stream encoded at a bit rate R2, the output stream resulting

from the switch being encoded again, using the transcoding system, at a bit rate R where R may

be different from R1 and R2. Id. at 1:52-59. Thus, the patented solution has greater flexibility

than the prior art and its “implementation will be less complex and less expensive” than the prior

art in addition to being more flexible. Id. at 1:39-40, 1:52-59, 2:9-10, 2:33.

       35.      A person of ordinary skill in the art reading the ’712 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in the field of video compression. In particular, the present invention relates to

the technical problem involved in switching from a first compressed data input stream to a

second compressed data input stream, resulting in a compressed data output stream, and is

applicable, for example, to switching and editing MPEG compressed video signals. Id. at 1:6-12.




                                                 21
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 22 of 64 PageID #: 170



       36.       As detailed in the specification, the invention of claim 4 of the ’712 patent

provides a technological solution to the specific technological problems faced by the inventor

that existed at the time of the invention. First the specification describes the prior art and the

drawbacks associated with the prior art:

             International patent application WO 99/05870 describes a method and device
             of the above kind. This patent application relates, in encoding/decoding
             systems, to an improved method of switching from a first encoded video
             sequence to a second one. In order to avoid underflow or overflow of the
             decoded buffer, a transcoding of the input streams is used to shift the temporal
             position of the switching point and to obtain at the output of the transcoders,
             streams containing an identical entry point and the same decoder buffer
             characteristics.

             The previously described method has several major drawbacks. According to
             the background art, the output bit rate of each transcoder is equal to its input bit
             rate, which makes the switching method not very flexible. Moreover, said
             method implies that the first picture of the second video sequence just after the
             switch will be an Intra-coded (I) picture.

             Finally, the solution of the background art is rather complex and costly to
             implement as the switching device needs two transcoders.

’712 patent at 1:15-35.

       37.       In light of the drawbacks with the prior art, the inventor of the ’712 patent

claimed a new method where transcoding of the output stream is provided by the controlling of

two input streams where the transcoding includes controlling the occupancy of a buffer by

feedback to DCT coefficient quantization in order to provide the output stream in a seamless

way:

       To prevent overflow or underflow of this buffer, a regulation REG is performed;
       the buffer occupancy is controlled by a feedback to the DCT coefficient
       quantization. When switching from a video sequence encoded at a bit rate R1 to
       another one that has been separately encoded at a bit rate R2, the respective decoder
       buffer delays at the switching point do not match. The role of the transcoder is to
       compensate the difference between these buffer delays in order to provide the
       output stream OS in a seamless way. Furthermore, the encoded bit rate R of the
       output stream can be chosen by the user.



                                                   22
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 23 of 64 PageID #: 171




                                     23
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 24 of 64 PageID #: 172




’712 patent at 4:15-25, Figs. 2-4.

       38.      The claimed invention of claim 4 of the ’712 patent improves the functionality of

switching from a first compressed data input stream to a second compressed data input stream,

resulting in a compressed data output stream. ’712 patent at 1:5-2:37; 2:66-4:32. The claimed

invention of claim 4 of the ’712 patent also was not well-understood, routine or conventional at

the time of invention. Rather, the claimed invention was a departure from the conventional way

of switching from a first encoded video sequence to a second one.

       39.      In light of the foregoing, a person of ordinary skill in the art would understand

that the claimed subject matter of the ’712 patent presents advancements in the field of image

compression. A person of ordinary skill in the art would understand that claim 4 of the ’712

patent is directed to a method of transcoding a stream provided by the controlling of two input

streams where the transcoding includes controlling the occupancy of a buffer by feedback to

DCT coefficient quantization in order to provide the output stream in a seamless way.

Moreover, a person of ordinary skill in the art would understand that claim 4 of the ’712 patent

contains the inventive concept of transcoding a stream provided by the controlling of two input




                                                24
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 25 of 64 PageID #: 173



streams where the transcoding includes controlling the occupancy of a buffer by feedback to

DCT coefficient quantization in order to provide the output stream in a seamless way.

       40.      Upon information and belief, Brightcove has directly infringed at least claim 4 of

the ’712 patent by making, using, testing, selling, offering for sale, importing and/or licensing in

the United States without authority products and services such as Brightcove’s video streaming

platform, including its server-side ad insertion (SSAI) that practices the method of switching

from a first compressed data input stream to a second compressed data input stream, resulting in

a compressed data output stream (collectively “the ’712 Accused Infringing Devices”) in an

exemplary manner as described below.

       41.      The ’712 Accused Infringing Devices stitch multiple input video and audio files

together and “produces a single output file.” The input files and the single output file all contain

compressed video and audio data streams.




Source: https://www.brightcove.com/en/ssai, last accessed on Jan. 25, 2019.




                                                 25
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 26 of 64 PageID #: 174




Source: https://www.brightcove.com/en/ssai, last accessed on Jan. 25, 2019.




Source: https://www.brightcove.com/en/ssai, last accessed on Jan. 25, 2019.




                                              26
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 27 of 64 PageID #: 175




Source: https://files.brightcove.com/ssai-vod-ds-overview-0417.pdf, last accessed on Jan. 25,
2019.




Source: https://zencoder.com/en/formats, last accessed on Jan. 25, 2019.

       42.     The ’712 Accused Infringing Devices buffer and store the data contained in the

first and second input streams. The ’712 Accused Infringing Devices’ dynamic server-side ad




                                               27
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 28 of 64 PageID #: 176



insertion (SSAI) integrates with Brightcove’s Dynamic Delivery ingest and delivery system that

buffers and stores both the content videos and the ad videos.




Source: https://support.brightcove.com/advertising-ssai-plugin, last accessed on Jan. 25, 2019.




                                                28
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 29 of 64 PageID #: 177




Source: https://support.brightcove.com/overview-dynamic-delivery, last accessed on Jan. 25,
2019.

       43.      The ’712 Accused Infringing Devices control the storage of the input streams in

the buffer system in order to switch, at a switch request, from the first input stream to the second

input stream. The ’712 Accused Infringing Devices’ SSAI uses cue points to switch from the

content stream to the ad stream. The cue point can include the Society of Cable

Telecommunications Engineers (SCTE) triggers for identifying an impending ad break. Society

of Cable Telecommunications Engineers standard 35 define a family of markers (or triggers),

such #EXT-X-SCTE35, #OATCLS-SCTE35, #ASSET, #CUE-OUT, #CUE-OUT-CONT, and

#CUE-IN that are associated with switching between different video streams. The cue point can

also be manually set for switching from the content stream to the ad stream.




Source: https://support.brightcove.com/live-api-server-side-ad-insertion-ssai#Cuepoints, last
accessed on Jan. 25, 2019.



                                                 29
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 30 of 64 PageID #: 178




Source: https://support.brightcove.com/live-api-server-side-ad-insertion-ssai#Cuepoints, last
accessed on Jan. 25, 2019.




Source: https://support.brightcove.com/live-api-server-side-ad-insertion-ssai#Cuepoints, last
accessed on Jan. 25, 2019.




Source: https://www.scte.org/SCTEDocs/Standards/SCTE%2035%202016.pdf, Page 7, last
accessed Oct. 1, 2018, Exhibit D.




                                               30
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 31 of 64 PageID #: 179




Source: https://www.scte.org/SCTEDocs/Standards/SCTE%2035%202016.pdf, Pages 70-71,
last accessed Oct. 1, 2018, Exhibit D.

       44.      The ’712 Accused Infringing Devices provide a transcoding system for switching

input files that are of different formats to each other or of a different format from the desired

output stream. Brightcove’s dynamic server-side ad insertion (SSAI) integrates with

Brightcove's Dynamic Delivery ingest and delivery system and Zencoder that transcode both the

content videos and the ad videos.




                                                 31
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 32 of 64 PageID #: 180




Source: https://support.brightcove.com/overview-dynamic-delivery, last accessed on Jan. 25,
2019.




Source: https://support.brightcove.com/overview-dynamic-delivery, last accessed on Jan. 25,
2019.




                                              32
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 33 of 64 PageID #: 181




Source: https://files.brightcove.com/datasheets/zc-ds-overview.pdf, last accessed on Jan. 25,
2019.




Source: https://files.brightcove.com/datasheets/zc-ds-overview.pdf, last accessed on Jan. 25,
2019.

       45.      The video codecs in the ’712 Accused Infringing Devices, such as the

AVC/H.264 codec, control occupancy of the encoded bit stream buffer by feedback to DCT

coefficient quantization as part of rate control and rate distortion optimization in the video

encoders.




                                                 33
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 34 of 64 PageID #: 182




Source: https://www.researchgate.net/figure/Rate-control-structure-of-H264-AVC-JM-
reference-model_fig1_260585793, last accessed Oct. 1, 2018.

       46.      Brightcove has thus infringed at least claim 4 of the ’712 patent by making,

using, testing, selling, offering for sale, importing and/or licensing the ’712 Accused Infringing

Devices, and operating them such that all steps of at least claim 4 are performed.

       47.      Brightcove’s acts of direct infringement have caused damage to Uniloc, and

Uniloc is entitled to recover damages sustained as a result of Brightcove’s wrongful acts in an

amount subject to proof at trial.

                  COUNT III: INFRINGEMENT OF THE ’118 PATENT

       48.      The allegations of paragraphs 1-7 of this First Amended Complaint are

incorporated by reference as though fully set forth herein.



                                                34
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 35 of 64 PageID #: 183



       49.      The ’118 patent, titled “Method Of Coding Digital Image Based on Error

Concealment,” issued on May 17, 2005. A copy of the ’118 patent is attached as Exhibit C. The

priority date for the ’118 patent is March 6, 2001. The inventions of the ’118 patent were

developed by inventors at Koninklijke Philips Electronics N.V.

       50.      Pursuant to 35 U.S.C. § 282, the ’118 patent is presumed valid.

       51.      Claim 1 of the ’118 patent addresses a technological problem indigenous to

coding macroblocks in a binary digital stream where certain macroblocks have been excluded.

       52.      Claim 1 of the ’118 patent reads as follows:

               1. A method of coding a digital image comprising macroblocks in a
               binary data stream, the method comprising:

               an estimation step, for macroblocks, of a capacity to be reconstructed via
               an error concealment method,

               a decision step for macroblocks to be excluded from the coding, a decision
               to exclude a macroblock from coding being made on the basis of the
               capacity of such macroblock to be reconstructed,

               characterized in that it also includes a step of inserting a resynchronization
               marker into the binary data stream after the exclusion of one or more
               macroblocks.

       53.      The invention of claim 1 of the ’118 patent concerns a novel method for digital

coding of macroblocks within a data stream.

       54.      Just prior to the invention of the ’118 patent, in June 1999, a then novel method

for coding involved the exclusion of certain macroblocks in a digital image based upon the

capacity of the macroblocks to be reconstructed via error concealment (“the June 1999

Method”). ’118 patent at 1:14-21. In the June 1999 Method, the excluded macroblocks were

replaced with “uncoded blocks with constant blocks, black blocks for example, subsequently

detected by the receiver.” ’118 patent at 1:21-25. Alternatively, the June 1999 Method provided




                                                35
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 36 of 64 PageID #: 184



for allocating bits to communicate the address of the excluded blocks in interceded macroblocks

that were not excluded. ’118 patent at 1:26-32.

       55.      Both means of replacing the excluded blocks in the June 1999 Method suffered

from significant drawbacks. For example, if constant blocks or black blocks were used as

replacements for the excluded macroblocks there would be “graphical errors on most receivers.”

’118 patent at 1:62-67. Likewise, allocating bits to communicate the address of excluded blocks

gave “rise to graphical ‘lag’ errors of image elements if macroblocks have been excluded.” ’118

patent at 1:56-62.

       56.      As demonstrated below, the claimed invention of claim 1 of the ’118 patent

provides a technological solution to the problem faced by the inventors— using

resynchronization markers after the exclusion of a macroblock rather than replacing macroblocks

with constant blocks, black blocks or bits allocated to communicate the address of the excluded

blocks. This technological solution resulted in reduction in lag and graphical errors and

improved bandwidth because of a reduction in the binary data stream.

       57.      As detailed in the specification, the invention of claim 1 of the ’118 patent

provides a technological solution to the specific technological problems faced by the inventors

that existed at the time of the invention. First, the specification describes the June 1999 Method

and the drawbacks associated with that method.

               A coding method of such type is known from the document “Geometric-
               Structure-Based Error Concealment with Novel Applications in Block-
               Based Low-Bit-Rate Coding” by W. Zeng and B. Liu in IEEE Transactions
               on Circuits and Systems For Video Technology, Vol. 9, No. 4, Jun. 1999.
               That document describes exclusions of blocks belonging to macroblocks,
               block combination, said macroblocks being capable of being intercoded or
               intracoded. That document proposes harmonizing this block exclusion with
               video coding standards, either, in a first solution, by replacing uncoded
               blocks with constant blocks, black blocks for example, subsequently
               detected by the receiver, or, in a second solution, by modifying the word



                                                  36
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 37 of 64 PageID #: 185



               that defines which blocks are coded within a macroblock, such modification
               taking place at the same time as a modification of the address words of the
               macroblocks when all the blocks in a macroblock are excluded. A certain
               number of bits are allocated to communicate the address of the excluded
               blocks in the interceded macroblocks.

’118 patent at 1:14-31 (emphasis added).

       58.      Both of these means of dealing with the excluded macroblocks in the June 1999

Method were disadvantageous and suffered from serious drawbacks that thwarted the purpose of

excluding macroblocks (i.e., to further compress the data stream):

               In this case it is therefore impossible to change the addresses of the
               macroblocks or indicate which blocks are not coded, according to the
               second solution proposed in the document cited in the foregoing. All
               macroblocks are thus decoded and placed sequentially, giving rise to
               graphical “lag” errors of image elements if macroblocks have been
               excluded. The first solution proposed in the document cited involves
               detection by the decoder of the constant blocks replacing the excluded
               blocks. No provision for such detection is made in the MPEG-4 syntax, and
               this will cause graphical errors on most receivers.

’118 patent at 1:56-67 (emphasis added).

       59.      In light of the drawbacks with the June 1999 Method, the inventors of the ’118

patent claimed a new method where resynchronization markers included in header elements were

used instead of constant blocks, black blocks and bits allocated to communicate the address of

the excluded blocks:

               It is an object of the present invention to suggest a coding method that
               includes an exclusion of macroblocks having a certain capacity to be
               reconstructed from the coding compatible with coding standards which
               include point resynchronization means.

               Indeed, a coding method as defined in the introductory paragraph is
               characterized according to the invention in that it also includes a step of
               inserting a resynchronization marker into the binary data stream after the
               exclusion of one or more macroblocks.

               The resynchronization marker represents a certain number of bits in the data
               stream (at least between 17 and 23 bits). It is a further object of the present



                                                 37
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 38 of 64 PageID #: 186



              invention to reduce the binary data stream associated with the transmission
              of digital images by excluding macroblocks.

’118 patent at 2:1-15 (emphasis added).

       60.     The reduction in the data stream using the claimed method—as opposed to the

June 1999 Method which added constant blocks, black blocks and other bits for excluded

macroblocks—is depicted in Figure 2 and described in the specification:




       The resulting binary data stream in such case is shown in FIG. 2d. A
       resynchronization marker MA and the associated header element have been
       inserted in the stream at the point where the first one of the excluded macroblocks
       should have been, and before macroblock MBn+i+j+l. Here, the reduction in the size
       of the binary data stream caused by the insertion of resynchronization marker MA
       and the associated header element is not zero according to FIG. 2: the bloc
       representing excluded macroblocks MBn+i+l to MBn+i+jis larger than the size of the
       inserted header element.
       ***
       Since the binary data stream includes coded data of a digital image comprising
       macroblocks, said binary data stream being such that macroblocks MBn+i+l to
       MBn+i+j are not coded in the binary data stream for at least one point in the binary
       data stream and since such uncoded macroblocks are capable of being reconstructed
       by an error concealment method, said binary data stream is thus characterized


                                               38
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 39 of 64 PageID #: 187



       according to the invention in that a resynchronization marker MA is present in the
       binary data stream at the location in the binary data stream where the macroblocks
       are not coded.

’118 patent at 5:37-46.

       61.      The claimed invention of claim 1 of the ’118 patent improves the functionality of

coding macroblocks in a binary digital stream where certain macroblocks have been excluded.

The claimed invention of claim 1 of the ’118 patent also was not well-understood, routine or

conventional at the time of invention. Rather, the claimed invention was a departure from the

conventional way of performing coding macroblocks in a binary digital stream where certain

macroblocks have been excluded.

       62.      A person of ordinary skill in the art reading claim 1 of the ’118 patent and the

corresponding specification would understand that claim 1 improves the functionality of coding

macroblocks in a binary digital stream where certain macroblocks have been excluded. This is

because, as noted above, the June 1999 Method suffered from drawbacks including (1) lag

errors; (2) graphical errors; and (3) no reduction in the size of the data stream because of the use

of constant blocks, black blocks and allocating bits to communicate the address of the excluded

blocks. A person of ordinary skill in the art would further understand that the claimed invention

of claim 1 of the ’118 patent resolved these problems by using resynchronization markers in a

way they had not been used before—as replacements for excluded blocks.

       63.      A person of ordinary skill in the art reading claim 1 of the ’118 patent and the

corresponding specification would further understand that claim 1 of the ’118 patent represents a

departure from convention by (1) coding a data stream with excluded macroblocks in a way that

is different from the recent June 1999 Method and (2) using resynchronization markers in a

manner that had not been used before—as replacements for excluded macroblocks.




                                                 39
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 40 of 64 PageID #: 188



          64.   In light of the foregoing, a person of ordinary skill in the art reading the ’118

patent and its claims would understand that the patent’s disclosure and claims are drawn to

solving a specific, technical problem arising in achieving more efficient video compression.

Moreover, a person of ordinary skill in the art would understand that the claimed subject matter

of the ’118 patent presents advancements in the field of digital image coding.

          65.   In light of the foregoing, a person of ordinary skill in the art would understand

that claim 1 of the ’118 patent is directed to a method of coding macroblocks in a binary digital

stream where certain macroblocks have been excluded. Moreover, a person of ordinary skill in

the art would understand that claim 1 of the ’118 patent contains the inventive concept of using

resynchronization markers after the exclusion of a macroblock rather than replacing macroblocks

with constant blocks, black blocks or bits allocated to communicate the address of the excluded

blocks.

          66.   Upon information and belief, Brightcove makes, uses, offers for sale, and/or sells

in the United States and/or imports into the United States encoding products and services that

provide a method for coding video data into H.264 (collectively the “’118 Accused Infringing

Devices”).

          67.   Upon information and belief, the ’118 Accused Infringing Devices infringe at

least claim 1 in the exemplary manner described below.

          68.   The ’118 Accused Infringing Devices use H.264 streams for coding video data.

H.264 is a widely used video compression format that codes digital images comprising

macroblocks in a binary data stream.




                                                 40
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 41 of 64 PageID #: 189




Source: https://support.brightcove.com/zencoder-encoding-settings-h264




Source: https://support.brightcove.com/zencoder-encoding-settings-video




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en , p. i




                                             41
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 42 of 64 PageID #: 190




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, section 0.6.3




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, Annex B

       69.      H.264 coding in the ’118 Accused Infringing Devices supports skipped

macroblocks. Before a macroblock is coded, an estimation is made of whether that macroblock

can be reconstructed with an error concealment method by examining its motion characteristics

and checking to see that the resulting prediction contains no non-zero (i.e. all zero) quantized

transform coefficients. This estimation provides an indication of the capacity for the macroblock

to be reconstructed from properties of neighboring macroblocks, allowing the missing block to

be concealed by inferring its properties.




                                                42
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 43 of 64 PageID #: 191




Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html

       70.      The H.264 encoders in the ’118 Accused Infringing Devices perform a decision

step to determine if a macroblock should be excluded from coding (skipped), with the decision to

exclude made on the basis of its capacity to be reconstructing by inferring its motion properties

from neighboring macroblocks and based on all zero quantized transform coefficients.




Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html

       71.      The skipped macroblocks are communicated with an mb_skip_flag = 1

(resynchronization marker at the point where the macroblocks are not coded (skipped)) in the

binary data stream.




                                                43
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 44 of 64 PageID #: 192




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13




Source: https://www.safaribooksonline.com/library/view/the-h264
advanced/9780470516928/ch05.html#macroblock_layer




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p96

       72.      Brightcove has thus infringed at least claim 1 of the ’118 patent by making,

using, testing, selling, offering for sale, importing and/or licensing the ’118 Accused Infringing

Devices, and operating them such that all steps of at least claim 1 are performed.




                                                44
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 45 of 64 PageID #: 193



       73.       Brightcove’s acts of direct infringement have caused damage to Uniloc, and

Uniloc is entitled to recover damages sustained as a result of Brightcove’s wrongful acts in an

amount subject to proof at trial.

                   COUNT IV: INFRINGEMENT OF THE ’005 PATENT

       74.       The allegations of paragraphs 1-7 of this First Amended Complaint are

incorporated by reference as though fully set forth herein.

       75.       The ’005 patent, titled “Method of Concurrent Multiple-Mode Motion

Estimation For Digital Video,” issued on February 11, 2003. A copy of the ’005 patent is

attached as Exhibit D. The priority date for ’005 patent is April 30, 1999. The inventions of the

’005 patent were developed by inventors at Koninklijke Philips Electronics N.V.

       76.       Pursuant to 35 U.S.C. § 282, the ’005 patent is presumed valid.

       77.       Claim 1 of the ’005 patent addresses a technological problem indigenous to motion

coding in uncompressed digital video streams.

       78.       Claim 1 of the ’005 patent reads as follows:

             1. A method for motion coding an uncompressed digital video data stream,
             including the steps of:

             comparing pixels of a first pixel array in a picture currently being coded with
             pixels of a plurality of second pixel arrays in at least one reference picture and
             concurrently performing motion estimation for each of a plurality of different
             prediction modes in order to determine which of the prediction modes is an
             optimum prediction mode;

             determining which of the second pixel arrays constitutes a best match with
             respect to the first pixel array for the optimum prediction mode; and,

             generating a motion vector for the first pixel array in response to the
             determining step.

       79.       The invention of claim 1 of the ’005 patent concerns “digital video compression”

and, more particularly, “a motion estimation method and search engine for a digital video



                                                  45
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 46 of 64 PageID #: 194



encoder that is simpler, faster, and less expensive than the presently available technology

permits, and that permits concurrent motion estimation using multiple prediction modes.” ’005

patent at 1:6-11.

       80.      Data compression is the encoding of data using fewer “bits” than the original

representation. Data compression is useful because it reduces the resources required to store and

transmit data, and allows for faster retrieval and transmission of video data.

       81.      In the context of digital video with which the ’005 patent is concerned, a video

codec is electronic circuitry or software that compresses and/or decompresses digital video for

storage and/or transmission. Video codecs refer to video encoders and decoders.

       82.      Prior to digital video, video was typically stored as an analog signal on magnetic

tape. Then, around the time of the development of compact discs (CDs), it became more feasible

to store and convey video in digital form. However, a large amount of storage and

communications bandwidth was needed to record and convey raw video. Thus, what was needed

was a method to reduce the amount of data used to represent the raw video. Accordingly,

numerous engineers and many companies worked to develop solutions for compressing digital

video data.

       83.      “Practical digital video compression started with the ITU H.261 standard in

1990.” A Brief History of Video Coding, ARC International, Marco Jacobs and Jonah Probell

(2007). Numerous other video compression standards thereafter were created and evolved. The

innovation in digital video compression continues to this day.

       84.      In April 1999, at the time of the invention of claim 1 of the ’005 patent,

“different compression algorithms ha[d] been developed for digitally encoding video and audio

information (hereinafter referred to generically as the ‘digital video data stream’) in order to




                                                 46
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 47 of 64 PageID #: 195



minimize the bandwidth required to transmit this digital video data stream for a given picture

quality.” ’005 patent at 1:11-17.

       85.      At the time of the invention of claim 1 of the ’005 patent, the “most widely

accepted international standards [for compression of digital video for motion pictures and

television were] proposed by the Moving Pictures Expert Group (MPEG).” ’005 patent at 1:20-

24. Two such standards that existed at the time of the invention were MPEG-1 and MPEG-2.

       86.      In accordance with MPEG-1 and MPEG-2—and other compression standards for

digital video—the video stream is “encoded/compressed . . . using a compression technique

generally known as ‘motion coding.’” ’005 patent at 1:40-44. More particularly, rather than

transmitting each video frame in its entirety, the standards at the time used motion estimation for

only those parts of sequential pictures that varied due to motion, where possible. ’005 patent at

1:45-48.

       87.      In general, the picture elements or “pixels” within a block of a picture are

specified relative to those of a previously transmitted reference or “anchor” picture using

differential or “residual” video, as well as so-called “motion vectors” that specify the location of

an array (e.g., 16-by-16) of pixels or “macroblock” within the current picture relative to its

original location within the anchor picture. ’005 patent at 1:48-55. A macroblock is a unit in

image and video compression that typically consists of 16x16 samples of pixels. A motion

vector is used to represent a macroblock in a picture based on the position of that same or similar

macroblock in another picture (known as the reference picture).

       88.      At the time of the invention, there were various “prediction modes” that could be

used for each macroblock that was to be encoded. ’005 patent at 3:7-11. Prediction modes are

techniques for predicting image pixels or groups of pixels, and examples of prediction modes in




                                                 47
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 48 of 64 PageID #: 196



MPEG include frame and field prediction modes. ’005 patent at 4:64-67. Moreover, at that

time, motion coding allowed for the use of different prediction modes within the same frame, but

required one prediction mode to be specified for a macroblock in advance of performing the

motion estimation that results in a motion vector. ’005 patent at 3:12-15. Given that there are

multiple prediction modes, the optimum prediction mode could not be known prior to encoding

unless multiple motion estimations were performed on each macroblock sequentially. ’005

patent at 3:15-20. Then, after determining the optimum prediction mode based on multiple and

sequential motion estimations, the optimal prediction mode would be selected and only then

would the motion estimation that results in the generation of a motion vector occur.

       89.      In this prior art method, numerous and sequential motion estimations would have

to run to find the optimal prediction mode. Only after these sequential motion estimations have

been run and the optimal prediction mode selected could the motion estimation that results in the

motion vector for the macroblock be carried out. Because “motion estimation usually consists of

an exhaustive search procedure in which all 256 pixels of the two corresponding macroblocks are

compared, and which is repeated for a large number of macroblocks,” having to sequentially run

numerous motion estimations to find the optimal prediction mode and only then performing the

motion estimation using the optimal prediction mode to generate the motion vector is very

computationally intensive, complex, inefficient, lengthy and cost ineffective. ’005 patent at

3:20-43.

       90.      As demonstrated below, the claimed invention of claim 1 of the ’005 patent

provides a technological solution to the problem faced by the inventors, namely concurrently

determining the optimal prediction mode while performing motion estimation along with

generating the motion vector more simply, faster and in a less expensive way.




                                                48
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 49 of 64 PageID #: 197



       91.       As detailed in the specification, the invention of claim 1 of the ’005 patent

provides a technological solution to the problems faced by the inventors.

             Based on the above and foregoing, it can be appreciated that there presently
             exists a need in the art that overcomes the disadvantages and shortcomings of
             the presently available technology. The present invention fulfills this need in
             the art by performing motion coding of an uncompressed digital video sequence
             in such a manner that the prediction mode for each individual macroblock is
             determined as part of the motion estimation process, along with the actual
             motion vector(s), and need not be specified in advance; only the type of picture
             currently being coded need be known. Since the latter must be determined at a
             higher level of video coding than the macroblock layer, this method makes
             possible a much more efficient, as well as optimal, degree of video compression
             than would otherwise be possible using conventional methods of motion
             estimation. Further, the present invention provides a novel scheme for
             concurrently searching for the optimum macroblock match within the
             appropriate anchor picture according to each of a plurality of motion prediction
             modes during the same search operation for the given macroblock, without the
             need for a separate search to be performed on the same macroblock for each
             such mode. Since this search procedure is the single most complex and
             expensive aspect of motion estimation, in both time and hardware, such a
             method as the present invention will clearly result in a more efficient video
             image coding and compression than would otherwise be possible given the
             aforementioned practical limitations of the presently available technology.

’005 patent at 3:40-67 (emphasis added).

       92.       The technological solution of claim 1 of the ’005 patent is further shown in

Figure 3 which visually depicts a motion estimation process for concurrently performing motion

estimation for frame prediction mode and field prediction modes for frame pictures:




                                                 49
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 50 of 64 PageID #: 198




       93.       Claim 1 of the ’005 patent improves the functionality of motion coding in video

compression by performing the concurrent determination of the optimal prediction mode while

performing motion estimation along with generating the motion vector. The claimed invention

of claim 1 of the ’005 patent also was not well-understood, routine or conventional at the time of

the invention. Rather, as set forth below, the claimed invention was a departure from the

conventional ways of performing motion coding in video compression.

             Based on the above and foregoing, it can be appreciated that there presently
             exists a need in the art that overcomes the disadvantages and shortcomings of
             the presently available technology. The present invention fulfills this need in
             the art by performing motion coding of an uncompressed digital video sequence
             in such a manner that the prediction mode for each individual macroblock is
             determined as part of the motion estimation process, along with the actual
             motion vector(s), and need not be specified in advance; only the type of picture
             currently being coded need be known. Since the latter must be determined at a
             higher level of video coding than the macroblock layer, this method makes
             possible a much more efficient, as well as optimal, degree of video compression
             than would otherwise be possible using conventional methods of motion
             estimation. Further, the present invention provides a novel scheme for
             concurrently searching for the optimum macroblock match within the
             appropriate anchor picture according to each of a plurality of motion prediction


                                                 50
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 51 of 64 PageID #: 199



             modes during the same search operation for the given macroblock, without the
             need for a separate search to be performed on the same macroblock for each
             such mode. Since this search procedure is the single most complex and
             expensive aspect of motion estimation, in both time and hardware, such a
             method as the present invention will clearly result in a more efficient video
             image coding and compression than would otherwise be possible given the
             aforementioned practical limitations of the presently available technology.

’005 patent at 3:40-67 (emphasis added).

             The present invention relates generally to digital video compression, and, more
             particularly, to a motion estimation method and search engine for a digital video
             encoder that is simpler, faster, and less expensive than the presently available
             technology permits, and that permits concurrent motion estimation using
             multiple prediction modes.

’005 patent at 1:7-11 (emphasis added).

       In either case, the methods and architectures of the present invention result in a
       means of significantly improving the video compression efficiency and, hence, the
       resulting picture quality, without the need for either greater hardware costs or
       higher computational complexity.

’005 patent at 14:62-67 (emphasis added).

       In all known motion estimation methods, the prediction mode must be specified
       for every macroblock before the motion estimation, with its constituent search, is
       performed. However, in accordance with the present invention, in one of its
       aspects, the motion estimation may be performed, in a frame picture, forth both
       frame and field prediction modes simultaneously, during the same search for the
       anchor picture.

’005 patent at 8:6-13 (emphasis added).

       94.       In light of the foregoing, and the general knowledge of a person of ordinary skill

in the art, a person of ordinary skill in the art reading the ’005 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in the field of digital video compression. Moreover, a person of ordinary skill in

the art would understand that the claimed subject matter of the ’005 patent presents

advancements in the field of digital video compression, and more particularly to a motion



                                                  51
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 52 of 64 PageID #: 200



estimation method and search engine for a digital video encoder that is simpler, faster, and less

expensive than prior art technology, and that permits concurrent motion estimation using

multiple prediction modes. A person of ordinary skill in the art would understand that claim 1 of

the ’005 patent is directed to a method for motion coding an uncompressed digital video data

stream, which provides concurrent motion estimation using multiple prediction modes along with

the generation of motion vectors. Moreover, a person of ordinary skill in the art would

understand that claim 1 of the ’005 patent contains that corresponding inventive concept.

       95.      Upon information and belief, Brightcove makes, uses, offers for sale, and/or sells

in the United States and/or imports into the United States products and services that practice a

method for motion coding an uncompressed digital video data stream (collectively the “’005

Accused Infringing Devices”).

       96.      Upon information and belief, the ’005 Accused Infringing Devices infringe at

least claim 1 in the exemplary manner described below.

       97.      The ’005 Accused Infringing Devices use H.264 streams for coding

uncompressed digital video data and provide a method for motion coding an uncompressed

digital video data stream. H.264 uses a motion compressor and estimator for motion coding

video streams. The ’005 Accused Infringing Devices’ encoding process includes pixel level

video processing operations prior to encoding. These operations include at least deinterlace,

sharpen, denoise, autolevel and deblock.




                                                52
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 53 of 64 PageID #: 201




Source: https://support.brightcove.com/zencoder-encoding-settings-h264




Source: https://support.brightcove.com/zencoder-encoding-settings-video-processing

                              H.264 Uses Predictive Coding




                                             53
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 54 of 64 PageID #: 202




Source: H.264 Standard (03-2010) at pp. 3-4




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf

       98.      The ’005 Accused Infringing Devices provide a method for comparing pixels of

a first pixel array (e.g., a macroblock) in a picture currently being coded with pixels of a plurality

of second pixel arrays in at least one reference picture and concurrently performing motion

estimation for each of a plurality of different prediction modes in order to determine which of the

prediction modes is an optimum prediction mode.




                                                 54
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 55 of 64 PageID #: 203



        99.      H.264 uses different motion estimation modes in inter-frame prediction. These

modes are commonly referred to as inter-frame prediction modes or inter modes. Each inter

mode involves partitioning the current macroblock into a different combination of sub blocks

and selecting the optimum motion vector for the current macroblock based on the partition. The

inter-frame prediction modes, or inter modes, can be further categorized by the number and

position of the reference frames, as well as the choice of integer pixel, half pixel and quarter

pixel values in motion estimation. The Brightcove H.264 encoders concurrently perform motion

estimation of a macroblock for all inter-modes and select the most optimum prediction mode

with least rate distortion cost.


                                          Mode Decision
                                               16x16 luma Macroblock



                             Intra Modes                                 Inter Modes (Only
                           (For all frames)                             for P and B-frames)
                                                                       • Macroblock partitions:
                           • Nine 4x4 Modes
                                                                       16x16,16x8,8x16,
                           • Four 16x16 Modes
                                                                       8x8,8x4,4x8,4x4
                                                                       • Use of reference frames
                                                                       • Use of integer, half and
                                                                       quarter pixel motion
                                                                       estimation
                         • Each mode (inter or intra) has an associated Rate-Distortion (RD)
                         cost.
                         • Encoder performs mode decision to select the mode having the least
                         RD cost. This process is computationally intensive.
                                                                                                    30


Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30

        100.     H.264 provides a hierarchical way to partition a macroblock, with the available

partitions shown in the following two figures. An exemplary inter-frame prediction mode, or

inter mode, can be for a macroblock to be partitioned to encompass a 16x8 sub block on the left,

and two 8x8 sub blocks on the right.




                                                           55
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 56 of 64 PageID #: 204



                 Macroblock partitions for inter-frame prediction modes


                             Macroblock Partitions
                                                                  16x16 blocks can
               8x8         8x8                           8x16
                                                                  be broken into
                                 16x8     16x8
                                                                  blocks of sizes
               8x8         8x8                           8x16     8x8, 16x8, or 8x16.


                 16x16              16x16                16x16


                                                                  8x8 blocks can be
               4x4         4x4                            4x8     broken into blocks
                                  8x4         8x4                 of sizes 4x4, 4x8,
                                                                  or 8x4.
               4x4         4x4                            4x8


                     8x8                8x8               8x8


Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 4

         H.264 provides macroblock partitions for inter-frame prediction modes




Source: H.264 Standard (03-2010) at p. 26

       101.    The optimum prediction mode as chosen for the current macroblock is embedded

in the compressed bit stream of H.264, as shown in the following two syntaxes.



                                                    56
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 57 of 64 PageID #: 205




                         Macroblock prediction syntax in H.264




Source: H.264 Standard (03-2010) at p. 57




                                            57
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 58 of 64 PageID #: 206




                         Sub-macroblock prediction syntax in H.264




Source: H.264 Standard (03-2010) at p. 58

       102.     The ’005 Accused Infringing Devices provide a method for determining which

of the second pixel arrays (e.g., macroblock) constitutes a best match with respect to the first

pixel array (e.g., macroblock) for the optimum prediction mode.




                                                 58
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 59 of 64 PageID #: 207




Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
Understanding the Application: An Overview of the H.264 Standard, p. 12

       103.     For example, the encoder performs mode decision to select the most optimum

prediction mode with least rate distortion cost.


                                  Macroblock layer semantics




Source: H.264 Standard (03-2010), p. 100




                                                   59
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 60 of 64 PageID #: 208




                                         Mode Decision




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30

       104.     The ’005 Accused Infringing Devices provide a method for generating a motion

vector for the first pixel array in response to the determining step. The encoder calculates the

appropriate motion vectors and other data elements represented in the video data stream.




Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
Understanding the Application: An Overview of the H.264 Standard, p. 12


                                                60
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 61 of 64 PageID #: 209




                       Motion Vector Derivation is described below




Source: H.264 Standard (03-2010), p. 151

                               H.264 Encoder Block Diagram




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 2




                                              61
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 62 of 64 PageID #: 210



       105.     Brightcove has thus infringed at least claim 1 of the ’005 patent by making,

using, testing, selling, offering for sale, importing and/or licensing the ’005 Accused Infringing

Devices, and operating them such that all steps of at least claim 1 are performed.

       106.     Brightcove’s acts of direct infringement have caused damage to Uniloc, and

Uniloc is entitled to recover damages sustained as a result of Brightcove’s wrongful acts in an

amount subject to proof at trial.




                                                62
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 63 of 64 PageID #: 211



                                     PRAYER FOR RELIEF

                 WHEREFORE, Uniloc 2017 respectfully requests the following relief:

          A.     A judgment that Brightcove has infringed the ’345 patent;

          B.     A judgment that Brightcove has infringed the ’712 patent;

          C.     A judgment that Brightcove has infringed the ’118 patent;

          D.     A judgment that Brightcove has infringed the ’005 patent;

          E.     A judgment that Uniloc be awarded damages adequate to compensate it for

Brightcove’s past infringement and any continuing or future infringement of the ’345 patent,

the ’712 patent, the ’118 patent and the ’005 patent, including pre-judgment and post-judgment

interest costs and disbursements as justified under 35 U.S.C. § 284 and an accounting;

          F.     That this be determined to be an exceptional case under 35 U.S.C. § 285;

          G.     That Uniloc be granted its reasonable attorneys’ fees in this action;

          H.     That this Court award Uniloc its costs; and

          I.     That this Court award Uniloc such other and further relief as the Court deems

proper.

                                  DEMAND FOR JURY TRIAL

          Uniloc hereby demands trial by jury on all claims and issues so triable.




                                                  63
Case 1:19-cv-00180-CFC Document 12 Filed 04/09/19 Page 64 of 64 PageID #: 212



DATED: April 9, 2019                Respectfully submitted,

                                    FARNAN LLP

                                    /s/ Michael J. Farnan
                                    Brian E. Farnan (Bar No. 4089)
                                    Michael J. Farnan (Bar No. 5165)
                                    919 North Market Street, 12th Floor
                                    Wilmington, DE 19801
                                    phone 302-777-0300
                                    fax 302-777-0301
                                    bfarnan@farnanlaw.com
                                    mfarnan@farnanlaw.com

                                    M. Elizabeth Day (admitted pro hac vice)
                                    David Alberti (admitted pro hac vice)
                                    Sal Lim (admitted pro hac vice)
                                    Marc Belloli (admitted pro hac vice)
                                    FEINBERG DAY ALBERTI LIM &
                                    BELLOLI LLP
                                    1600 El Camino Real, Suite 280
                                    Menlo Park, CA 94025
                                    Tel: 650.618.4360
                                    Fax: 650.618.4368
                                    eday@feinday.com
                                    dalberti@feinday.com
                                    slim@feinday.com
                                    mbelloli@feinday.com

                                    Attorneys for
                                    Uniloc 2017 LLC




                                     64
